                                                                            June 26, 2019
                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 15-82-GF-BMM-JTJ

                     Plaintiff,            FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 AMANDA MIKHA CHERI ST.
 MARKS,

                     Defendant.


                                   I. Synopsis

      Defendant Amanda Mikha Cheri St. Marks (St. Marks) has been accused of

violating the conditions of her supervised release. St. Marks has admitted all of

the alleged violations. St. Marks's supervised release should be revoked. St.

Marks should be placed in custody for 3 months, with 25 months of supervised

release to follow.

                                    II. Status

      St. Marks pleaded guilty to Bank Employee Fraud on February 8, 2016.

(Doc. 37). The Court sentenced St. Marks to 7 days of custody, followed by 3

years of supervised release. (Doc. 60). St. Marks's current term of supervised

release began on September 26, 2017. (Doc. 145 at 2).
      Petition

      The United States Probation Office filed a Petition on April 1, 2019,

requesting that the Court revoke St. Marks's supervised release. (Doc. 145). The

Petition alleged that St. Marks violated the conditions of her supervised release:

1) by failing to make monthly restitution payments; 2) by failing to report for

substance abuse treatment; 3) by failing to report for substance abuse testing; and

4) by failing to report to her probation officer as directed.

      Initial appearance

      St. Marks appeared before the undersigned for her initial appearance on

June 26, 2019. St. Marks was represented by counsel. St. Marks stated that she

had read the petition and that she understood the allegations. St. Marks waived

her right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on June 26, 2019. St. Marks

admitted that she had violated the conditions of her supervised release: 1) by

failing to make monthly restitution payments; 2) by failing to report for substance

abuse treatment; 3) by failing to report for substance abuse testing; and 4) by

failing to report to her probation officer as directed. The violations are serious and

                                           2
warrant revocation of St. Marks's supervised release.

      St. Marks's violations are Grade C violations. St. Marks's criminal history

category is I. St. Marks's underlying offense is a Class B felony. St. Marks could

be incarcerated for up to 36 months. She could be ordered to remain on

supervised release for up to 32 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      St. Marks's supervised release should be revoked. St. Marks's should be

incarcerated for 3 months, with 25 months of supervised release to follow. Upon

release from custody, St. Marks should reside at Katie's House in Lewistown,

Montana, for the period of time recommended by her probation officer. St. Marks

should be allowed to file a motion to terminate her supervised release after she has

successfully completed one continuous year of supervised release without any

violations. This sentence is sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed St. Marks that the above sentence would be

recommended to Judge Morris. The Court also informed St. Marks of her right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to St. Marks that Judge Morris would consider a timely

                                          3
objection before making a final determination on whether to revoke her supervised

release and what, if any, sanction to impose. St. Marks stated that she wished to

waive her right to object to these Findings and Recommendations, and that she

wished to waive her right to allocute before Judge Morris.

The Court FINDS:

      Amanda Mikha Cheri St. Marks violated the conditions of her supervised
      release by failing to make monthly restitution payments, by failing to report
      for substance abuse treatment, by failing to report for substance abuse
      testing, and by failing to report to her probation officer as directed.

The Court RECOMMENDS:

      The District Court should revoke St. Marks's supervised release and
      commit her to the custody of the United States Bureau of Prisons for a
      term of 3 months, with 25 months of supervised release to follow.
      Upon release from custody, St. Marks should reside at Katie's House
      in Lewistown, Montana, for the period of time recommended by her
      probation officer. St. Marks should be allowed to file a motion to
      terminate her supervised release after she has successfully completed
      one continuous year of supervised release without any violations.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations


                                        4
to which objection is made. The district court judge may accept, reject, or modify,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute before a district court judge.

      DATED this 26th day of June, 2019.




                                                           -·-----..
                                                                    '            !
                                    /~··        /.--~- :!,... --/::·~:.:~ .
                                   " ____,;:;:~h Joh~ston                     --=---
                                               United States Magistrate Judge




                                           5
